       Case 4:18-cv-01236 Document 47 Filed on 12/29/20 in TXSD Page 1 of 6




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ERICA VOLNA, INDIVIDUALLY AND              §
 AS NEXT FRIEND OF E.V., A MINOR            §
 CHILD                                      §      Civil Action No. 4:18-CV-01236
                 Plaintiff,                 §
                                            §      JURY TRIAL REQUESTED
 vs.                                        §
                                            §
                                            §
 GRACO CHILDREN’S PRODUCTS,                 §
 INC. AND INDIANA MILLS &                   §
 MANUFACTURING, INC.                        §
                 Defendants.                §

              AGREED MOTION TO EXTEND DISCOVERY DEADLINES

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, ERICA VOLNA, INDIVIDUALLY AND AS NEXT FRIEND OF E.V.,

A MINOR, Plaintiff, GRACO CHILDREN’S PRODUCTS INC. and INDIANA MILLS &

MANUFACTURING, INC., Defendants, and file this Agreed Motion to Extend Deadline

for Parties to Complete Discovery and Designate Expert Witnesses and in support of

such, would respectfully show the Court the following:

                                        I.
                             INTRODUCTION AND FACTS

        1.    Plaintiff is Erica Volna, Individually and as Next Friend of E.V.

        2.    Defendants are Graco Children’s Products Inc. and Indiana Mills &

Manufacturing, Inc.

        3.    This is a lawsuit brought by Plaintiff in which Plaintiff alleges that her

daughter sustained a brain injury in a motor vehicle accident that occurred on September

16, 2016 as a result of an allegedly defective car seat designed, manufactured, marketed

                                                                                    Page 1
     Case 4:18-cv-01236 Document 47 Filed on 12/29/20 in TXSD Page 2 of 6




and sold by Defendant GRACO CHILDREN’S PRODUCTS INC., which contained an

allegedly defective latching system designed, manufactured, marketed and sold by

Defendant INDIANA MILLS & MANUFACTURING, INC.

       4.     This matter is currently set for a trial docket call on September 27, 2021.

                                  II.
             THE PARTIES NEEDTO EXTEND DEADLINE FOR PARTIES
                          TO DESIGNATE EXPERTS

       5.     The current deadline for Plaintiff, or the party with the burden of proof, to

designate expert witnesses and expert opinions as required under Federal Rule of Civil

Procedure 26(a)(2) is January 11, 2021.

       6.     The current deadline for Defendants, or the party without the burden of

proof, to designate expert witnesses and expert opinions as required under Federal Rule

of Civil Procedure 26(a)(2) is February 10, 2021.

       7.     The parties had been working diligently to complete fact discovery in a

manner that allows the parties to be ready for trial by the trial docket call on September

27, 2021. Based upon the progress of discovery to-date, the parties anticipate that they

will be able to do so. Nonethless, the parties are in need of a modest extension of certain

of the discovery deadlines to enable them to complete expert discovery.

       8.     Since the operative Amended Scheduling Order was entered on July 8,

2020, the parties have worked diligently to complete the remaining fact discovery. Since

that time, the parties have taken a half-dozen depositions, despite the difficulites imposed

by the COVID-19 pandemic and related restrictions.

       9.     In addition to those depositions, Plaintiff had noticed the 30(b)(6) deposition

of Graco for December 15, 2020. The parties anticipated that that deposition would go

                                                                                      Page 2
      Case 4:18-cv-01236 Document 47 Filed on 12/29/20 in TXSD Page 3 of 6




forward as scheduled. Shortly before that deposition, however, Graco’s designated

witness was diagnosed with COVID-19. As a result of that unanticipated and unfortunate

development, the parties were forced to continue that deposition and are in the process

of rescheduling it. The parties anticipate that deposition will be able to be comleted by

the end of January 2021.

       10.        The deposition of Graco must be completed in advance of Plaintiff being

able to disclose her expert witnesses. As that is no longer possible in light of that

deposition being delayed by events outside the parties’ control, a modest extension of the

discovery deadline and expert disclosure deadlines is necessary. The parties do not

currently anticipate that the requested extension of those discovedry deadlines will affect

the trial date.

       11.        Accordingly, as set forth herein, in light of the additional time that the parties

agree is necessary to complete required discovery, the parties respectfully request the

Court extent the current deadlines to allow for the completion of that discovery. In

connection therewith, the parties respectfully suggest the following proposed amended

discovery schedule:

                  a.     Plaintiff’s expert disclosures due by March 31, 2021

                  b.     Defendants’ expert disclosures due by April 30, 2021

                  c.     Discovery close on May 31, 2021

                  d.     Motions deadline of June 15, 2021.

       12.        This motion is not filed for delay but is being filed in the interests of justice

so that discovery can be completed.



                                                                                             Page 3
     Case 4:18-cv-01236 Document 47 Filed on 12/29/20 in TXSD Page 4 of 6




         WHEREFORE PREMISES CONSIDERED, Plaintiff and Defendants respectfully

requests that this Court grant their Agreed Motion to Extend Discovery Deadlines and

that certain of the discovery deadlines in the operative Scheduling Order be amended to

allow Plaintiff to timely designate experts by March 31, 2021, allow Defendants to timely

designate experts by April 30, 2021, allow parties until May 31, 2021 to complete

discovery, and to set a motion deadline of June 15, 2021, in addition to all other relief to

which Plaintiff and Defendants may be justly entitled.

Dated:        December 29, 2020

                                          Respectfully Submitted,

                                          ANTHONY & PETERSON, LLP.

                                          By:    /s/ Brett Anthony
                                                 Brett Anthony
                                                 State Bar No. 00793272
                                                 Federal ID No. 20025
                                                 banthony@anthony-peterson.com
                                                 Adam Anthony
                                                 State Bar No. 24087109
                                                 Federal ID No. 2191274
                                                 aanthony@anthony-peterson.com
                                                 Douglas P. Peterson
                                                 State Bar No. 00797240
                                                 Federal ID No. 22399
                                                 dpeterson@anthony-peterson.com
                                                 500 North Water Street, Ste. 1000
                                                 Corpus Christi, Texas 78401
                                                 Telephone: (361) 687-1000
                                                 Facsimile: (361) 687-1010

                                          ATTORNEYS FOR PLAINTIFF




                                                                                     Page 4
Case 4:18-cv-01236 Document 47 Filed on 12/29/20 in TXSD Page 5 of 6




                               SCHIFF HARDIN LLP


                               By:   /s/ Stephen M. Copenhaver
                                     Joseph J. Krasovec III (pro hac vice)
                                     jkrasovec@schiffhardin.com
                                     Stephen M. Copenhaver (pro hac vice)
                                     scopenhaver@schiffhardin.com
                                     Jonathan Dean (pro hac vice)
                                     jdean@schiffhardin.com
                                 233 S. Wacker Dr., Suite 7100
                                 Chicago, IL 60606
                                 Telephone: (312) 258-5500
                                 Facsimile: (312) 258-5600

                                 AND

                                 Jeffrey S. Patterson
                                 Texas State Bar No. 15596700
                                 jpatterson@hdbdlaw.com
                                 Clayton J. Callen
                                 Texas State Bar No. 24086068
                                 ccallen@hdbdlaw.com
                                 HARTLINE DACUS BARGER DREYER LLP
                                 8750 N. Central Expy., Suite 1600
                                 Dallas, Texas 75231
                                 Telephone: (214) 346-3794
                                 Facsimile: (214) 267-4294

                                 ATTORNEY FOR DEFENDANT GRACO
                                 CHILDREN’S PRODUCTS INC.




                                                                      Page 5
Case 4:18-cv-01236 Document 47 Filed on 12/29/20 in TXSD Page 6 of 6




                                 FROST BROWN TODD LLC


                                 By: /s/ Blake N. Shelby
                                     Randall R. Riggs (Pro Hac Vice)
                                     Indiana Bar No. 5978-49
                                     rriggs@fbtlaw.com
                                     Chelsea S. Hyslop (Pro Hac Vice)
                                     Indiana Bar No. 35262-32
                                     chyslop@fbtlaw.com
                                     Blake N. Shelby (Pro Hac Vice)
                                     Indiana Bar No. 28064-29
                                     bshelby@fbtlaw.com
                                 201 North Illinois Street, Suite 1900
                                 Indianapolis, Indiana 46204-4236
                                 Telephone: (317) 237-3827
                                 Facsimile: (317) 237-3900

                                 AND

                                 Ivan M. Rodriguez
                                 Federal I.D. No. 4566982
                                 Texas State Bar No. 24058977
                                 Ivan.rodriguez@phelps.com
                                 PHELPS DUNBAR LLP
                                 One Allen Center
                                 500 Dallas Street, Suite 1300
                                 Houston, Texas 77002
                                 Telephone: (713) 626-1386
                                 Facsimile: (713) 626-1388

                                 ATTORNEY FOR DEFENDANT INDIANA
                                 MILLS & MANUFACTURING, INC.




                                                                         Page 6
